Citation Nr: 1021197	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-26 233	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, variously diagnosed as an anxiety disorder not 
otherwise specified, posttraumatic stress disorder (PTSD), 
bipolar disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from September 1983 to 
August 1987.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas (Wichita RO).  Later, the case was 
transferred to the St. Petersburg, Florida RO (St. Petersburg 
RO).  

This case was the subject of a Board remand dated in March 
2008. 


FINDINGS OF FACT

1.  Clinical evaluation of the Veteran's psychiatric 
condition was normal at entry into active service.

2.  The evidence does not show clearly and unmistakably that 
psychiatric disability was not chronically worsened during 
active service.

3.  Competent medical evidence demonstrates that the Veteran 
has had psychiatric disability, solely diagnosed at a January 
2010 VA examination as an anxiety disorder not otherwise 
specified, continuously from active service forward.


CONCLUSION OF LAW

Psychiatric disability, solely diagnosed at a January 2010 VA 
examination as an anxiety disorder not otherwise specified, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(b) (2009).  Second, VA has a duty to assist the Veteran 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant 
the matter on appeal.  Therefore, no further notice or 
development is needed with respect to this matter.


General Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1137.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id. 

The VA Office of General Counsel and the appellate courts 
have issued clarifying precedent decisions regarding 
application of the presumption of sound condition upon entry 
into service.  Under this guidance, to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the Veteran cannot bring a 
claim for service incurrence for that disorder, but the 
Veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 
1096.

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 
38 U.S.C.A. § 1111.  Section 3.306(b) properly implements 
38 U.S.C.A. § 1153, which provides that a pre-existing injury 
or disease will be presumed to have been aggravated in 
service in cases where there was an increase in disability 
during service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. 
§ 1153 and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner 
v. Principi, 370 F.3d at 1096-97.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  


Merits of the Claim

Service treatment records reflect that the Veteran was 
clinically evaluated as psychiatrically normal at a September 
1983 service entrance examination.  No history of psychiatric 
complaints or treatment was noted.

A service treatment record of emergency care and treatment in 
April 1985 reflects that the Veteran was involved a motor 
vehicle accident in which he sustained injuries to his back 
and neck.  Service connection for degenerative disc disease 
of the lumbar spine, as a residual of injuries sustained in 
this automobile accident, was granted by the Wichita RO in 
April 2005.

A record of in-service hospitalization in April 1985 reflects 
that the Veteran was admitted for dysphoric mood and suicidal 
gesture.  A detailed summary of the hospitalization recounts 
that the Veteran had a difficult childhood resulting in 
chronic depressive feelings.  The summary further indicates 
that the Veteran overdosed on medications prior to the 
hospitalization "not in order to kill himself but to get 
some help for his emotional problems."  Psychological 
testing by Minnesota Multiphasic Personality Inventory (MMPI) 
showed an increased level of anxiety and depression with 
borderline personality features.  The discharge diagnosis was 
mixed personality disorder with borderline and dependent 
features, existed prior to service, moderate, not 
disqualifying for military service.

An August 2007 report of discharge examination indicates that 
clinical evaluation of the Veteran's psychiatric condition 
was normal.

Post-service, the Veteran has received extensive psychiatric 
treatment and has entered into repeated psychiatric 
hospitalizations.  He has been variously diagnosed as having 
an anxiety disorder not otherwise specified, PTSD, 
depression, and bipolar disorder, among other conditions.  
There are extensive records of psychiatric treatment and 
hospitalization in the claims file.  Additional records were 
sought but not obtained for various reasons, at times because 
private treatment providers had destroyed the records in 
question after a certain number of years in storage.

In March 2008 the Board remanded this matter for a VA 
examination and opinion to determine whether the Veteran's 
chronic psychiatric disability began or chronically worsened 
during service or is related to any incident of service.

At a VA psychiatric examination in January 2010, the examiner 
reviewed the claims file and the associated medical records.  
He noted the Veteran's post-service records of treatment for 
depression, PTSD, personality disorder, alcohol dependence, 
and bipolar disorder.  The examiner found it significant by 
history that the Veteran was physically and emotionally 
abused by both of his parents, who abused alcohol.  The 
Veteran was noted to have stopped consuming alcohol entirely 
many years ago.  The Veteran indicated by history that he had 
been sexually harassed in service and then sexually assaulted 
approximately three weeks prior to his in-service suicide 
gesture and psychiatric hospitalization.  The examiner 
commented that the Veteran had found the sexual assault 
particularly traumatic.  

The January 2010 VA examiner found that the Veteran did not 
meet the criteria for a diagnosis of PTSD; but rather, a sole 
Axis I psychiatric diagnosis of anxiety disorder not 
otherwise specified was warranted.  No Axis II (personality 
disorder) diagnosis was rendered.  The examiner opined that 
he would have to resort to mere speculation to further opine 
whether the Veteran's military sexual trauma is a stressor 
related to the Veteran's anxiety disorder.  

Because the Veteran was evaluated as psychiatrically normal 
upon entrance into active service, the presumption of sound 
condition upon entry into active service applies in this 
matter.  The presumption is not rebutted unless VA can 
demonstrate by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The Veteran 
is not required to show that this psychiatric disability 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner, 370 F.3d at 1096-96.  

It is at least arguable that the evidence demonstrates by 
clear and unmistakable evidence that the Veteran experienced 
psychiatric disability prior to active service.  By his own 
account he experienced physical and emotional abuse during 
childhood and was chronically depressed during childhood, and 
clinicians reviewing the Veteran's psychiatric history have 
universally concluded that the Veteran experienced 
psychiatric disability prior to active service.

However, the evidence falls far short of demonstrating by 
clear and unmistakable evidence that the Veteran's 
psychiatric disability was not aggravated during active 
service.  The Veteran's April 2005 in-service suicide attempt 
or gesture alone would, in the Board's view, suggest to a 
reasonable person that Veteran's psychiatric disability may 
have worsened during active service.  (See, e.g., 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (suicidal ideation among 
criteria for 70 percent disability rating for anxiety 
disorder not otherwise specified.)  The Veteran's documented 
in-service automobile accident, which he recounts resulted in 
a worsening of his anxiety, and his assertion that his 
claimed in-service suicide attempt or gesture was 
precipitated by a highly traumatic sexual assault during 
service, constitute further reasonable bases upon which one 
might find that the his anxiety disorder was aggravated by 
active service.  

To the extent the April 1985 report of in-service psychiatric 
hospitalization reflects a diagnosis of little more than a 
moderate personality disorder, it carries almost no probative 
weight, as it is inconsistent with or contradicted by every 
succeeding report of private and VA treatment and examination 
in the claims file.  Consistent with the balance of the 
medical evidence of record, the Board finds that the in-
service diagnosis rendered in April 1985-mixed personality 
disorder with borderline and dependent features, existed 
prior to service, moderate, not disqualifying for military 
service-is not congruent with or sufficient to account for a 
suicide attempt or gesture by drug overdose and psychiatric 
hospitalization eighteen months into active service and only 
days prior to the date of diagnosis.  The lack of a reasoned 
explanation for this in-service diagnosis further detracts 
from its probative value as competent medical evidence.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) 
(finding in part that the lack of a reasoned medical 
explanation is a significant factor in assessing the value of 
a medical opinion). 

Because the evidence does not show by clear and unmistakable 
evidence that the Veteran's psychiatric disability was not 
aggravated by active service, application of the statutory 
presumption of sound condition upon entry into active service 
requires that the Veteran's claim is to be adjudicated as 
though the Veteran did not have a pre-existing psychiatric 
disability upon entry into active service.  See Wagner, 370 
F.3d at 1096-97; VAOPGCPREC 3-2003.  In this regard, the 
January 2010 VA examination report constitutes a medical 
opinion of significant probative value and weight, with 
sufficiently detailed examination, review of the claims file, 
and reasoning, to establish that the Veteran has experienced 
psychiatric disability, diagnosed as an anxiety disorder not 
otherwise specified, from active service through the present 
time.  

Accordingly, after application of the presumption of sound 
condition upon entry into active service that applies in this 
matter and remains unrebutted, the evidence is sufficient to 
establish that entitlement to service connection is warranted 
for psychiatric disability, solely diagnosed at a January 
2010 VA examination as an anxiety disorder not otherwise 
specified.  This is a full grant of the benefits sought on 
appeal, and constitutes a grant of service connection for all 
currently diagnosed acquired psychiatric disability.


ORDER

Entitlement to service connection for a psychiatric 
disability, diagnosed by a January 2010 VA examiner as an 
anxiety disorder not otherwise specified, is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


